The opinion of the court was delivered by
Swayze, J.
This is a suit upon the same contract involved in Sadler v. Young, ante p. 594. The attempt in the present case is to hold the defendant as Young’s principal. The right to hold an undisclosed principal upon á contract which in terms is made with the agent in a case where a written memorandum is required by the statute of frauds involves some difficulties, but it is not necessary to deal with that legal question. An examination of the evidence satisfies us that the trial judge was right in directing a nonsuit, since the evidence did not justify an inference that the defendant authorized or ratified the contract. The contract related to property both at Port-au-peck and Deal. The defendant was not interested in the property at Deal which belonged to the Continental Investment Company, and there is nothing to show that it ever authorized, or had the legal power to make, a contract to pay commissions on the sale of that property. The only evidence as to the Port-au-peek property is that the defendant entered into contracts with purchasers secured by the plaintiff and paid the plaintiff some money by way of compensation for his services, but there is nothing to show that the company ever authorized or knew of the contract to pay commissions.
The judgment is therefore affirmed, with costs.
For affirmance — The Cheep Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Voorhees, Minturn, Bogert, Vredenburgh, Vroom, Gray, Dill, Congdon, JJ. 14.
For reversal — None.